DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-12-21.
Claims 1, 17 and 19 are amended.
Claims 7-8 and 18 are canceled.
Claims 17 and 19-20 are withdrawn.

Election/Restrictions
Claims 1-6 and 9-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03-09-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-6, 9-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-6 and 9-16 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the at least one electrically conductive layer structure has a window defining an outer end of the tapering blind hole and/or defines at least part of the horizontal surface of the stack outside of the blind hole; and an overhang of the electrically conductive layer structure with the window, which electrically conductive layer structure is arranged on and extends laterally beyond one of the at least one electrically insulating layer structure in which part of the blind hole is formed.
Claims 17 and 19-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 in combination as claimed, including:
wherein forming the blind hole, in particular by laser drilling, comprises forming a window extending through an electrically conductive layer structure stacked on the electrically insulating layer structure, wherein the window forms 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 17 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848